As Filed with the Securities & Exchange Commission on August 5, 2009. SECURITIES & EXCHANGE COMMISSION FORM 10-Q [ X ]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Actof 1934 for the quarterly period ended June 30, 2009. [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Actof 1934 For the transition period from to Commission File Number:0-30106 PACIFIC CONTINENTAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) OREGON 93-1269184 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 111 West 7th Avenue
